OPINION
{¶ 1} On September 25, 2002, Anthony Jordan entered a plea of guilty to attempted tampering with evidence, a fourth degree felony. This was a negotiated plea wherein the State dismissed a charge of having weapons under disability and reduced a charge of tampering with evidence to attempted tampering with evidence. The court imposed an agreed upon sentence of eight months incarceration.
 {¶ 2} On January 22, 2003, this court permitted Jordan to file a delayed appeal, and on March 7, 2003, this court appointed counsel to pursue Jordan's appeal. On July 2, 2003, appointed appellate counsel filed an Anders brief pursuant to Anders v.California (1967), 386 U.S. 738, wherein appointed appellate counsel represented to the court that upon examination of the record and consideration of applicable case law, he could discern no arguably meritorious issues to present on appeal.
 {¶ 3} On December 16, 2003, this court, by decision and entry, notified Jordan that appointed appellate counsel had filed an Anders brief and explained the significance of an Anders
brief. Jordan was accorded sixty days to file a pro se brief assigning errors for review by this court. As of the rendition of this opinion and judgment, Jordan has filed nothing with this court.
 {¶ 4} Pursuant to our responsibilities under Anders to independently examine the record and consider applicable law, we conclude as did appointed appellate counsel that there are no arguably meritorious issues for appellate review and that Jordan's appeal is entirely frivolous.
 {¶ 5} Accordingly, the judgment will be affirmed.
Brogan, J. and Grady, J., concur.